Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





GUADALUPE S. BAIZA, 
JULIAN S. BAIZA, JR., and
MARINELLA B. VASQUEZ,

                            Appellants,

v.

ALBINA BAIZA VASQUEZ,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-06-00222-CV

Appeal from

112th District Court

of Pecos County, Texas 

(TC# P-10397-112-CV)



 

 

 




MEMORANDUM OPINION

            This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution due to Appellants’ failure to pay the case filing fee. 
Finding that the Appellants have failed to pay the required fee, we dismiss the appeal.
            Appellants filed their notice of appeal on August 17, 2006.  They did not pay the filing fee
as required by Tex.R.App.P. 5, nor did they establish their indigence in accordance with
Tex.R.App.P. 20.1.  On September 15, 2006, the Clerk of the Court made a second request for
payment of the $125 case filing fee.  The letter informed Appellants that the fee had not been paid
and that failure to pay the filing fee within ten days would result in dismissal of their appeal unless
Appellants paid the filing fee.  The letter requested that Appellants notify the Court within ten days
if they were excused by statute or the appellate rules from paying costs.  Because Appellants have
not responded to the Clerk’s inquiry and have not paid the filing fee as directed, we dismiss the
appeal pursuant to Tex.R.App.P. 42.3(c).


October 19, 2006                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment